Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint:

Date: November 21, 2007

Ambulance Services (Ground
Ambulance); Non-Invasive Venous
Studies Docket No. C-07-444

Decision No. CR1698

DECISION DISMISSING LCD COMPLAINT

An aggrieved Medicare beneficiary (Aggrieved Party or Beneficiary) challenges portions
of the Local Coverage Determinations (LCDs) for Ambulance Services (Ground
Ambulance) (L14295) and Non-Invasive Venous Studies (L18491) issued by the
Medicare Contractor, TrailBlazer Health Enterprises (Contractor). For the reasons
discussed below, I dismiss his complaint as unacceptable.

Discussion

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare program
(Social Security Act (Act), §§ 1102, 1871, 1874), and contracts with carriers and
intermediaries (Medicare contractors) to act on its behalf in determining and making
payments to providers and suppliers of Medicare items and services. Act, §§ 1816, 1842.
To this end, Medicare contractors issue written determinations, called LCDs, addressing
whether, on a contractor-wide basis, a particular item or service is covered. Act, §
1869(f)(2)(B). A Medicare beneficiary who has been denied coverage for an item or
service based on an LCD may challenge that LCD before an administrative law judge
(ALJ). In reviewing that challenge, the ALJ is instructed to defer to the “reasonable
findings of fact, reasonable interpretations of law, and reasonable applications of fact to
law” by CMS and its contractors. Act, § 1896(f)(2)(A)(i)(IID); 42 C.F.R. § 426.110.
2

On February 4, 2007, the Beneficiary in this case was transported to the hospital in an
ambulance. At the hospital, a doctor ordered an extremity study for him. Thereafter,
owever, in a document titled “Medicare Summary Notice,” dated April 20, 2007, CMS
advised him that neither the ambulance services nor the extremity study were Medicare
approved. The letter stated that the Beneficiary could be billed $445.00 for the
ambulance services; however, it indicated that he would not be billed for the extremity
study. The notice refers to two LCDs used in making the determination, L14295 and
L18491.

On May 9, 2007, the Beneficiary sent a letter challenging the two LCDs: Ambulance
Services (Ground Ambulance) (L14295) and Non-Invasive Venous Studies (L18491).
Because | found that his complaint did not satisfy regulatory requirements, I sent him
notice of the complaint’s deficiencies and afforded him an extended period of time in
which to amend the unacceptable complaint. See 42 C.F.R. § 426.410. In support of his
claim, the Beneficiary has submitted a written statement and the medical records from his
ospital stay.

Only an aggrieved party may initiate a review of an LCD. 42 C.F.R. § 426.320(a).

An aggrieved party is a Medicare beneficiary (or his estate) who is entitled to Medicare
Part A or Part B benefits, is in need of coverage for a service that is denied based on an
applicable LCD, and has obtained from his treating physician documentation of that need.
42 C.F.R. § 426.110.

Here, with respect to L18491 (Non-Invasive Venous Studies), the Beneficiary received
the service and has not been required to pay for it. He therefore does not fall within the
regulatory definition “in need of coverage for service that is denied,” and may not initiate
review of that LCD. (In fact, the Beneficiary may not even have intended to challenge
L18491.)

On the other hand, the Beneficiary has been denied coverage for ambulance services

ased on an LCD that provides a “patient whose condition permits transport in any type
of vehicle other than an ambulance would not qualify for services under Medicare.” LCD
for Ambulance Services (Ground Ambulance) — T-1B-R17 (L14295), available at
ttp://www.cms.hhs.gov/med/viewled.asp?led_id=14295&lcd_version=40&show=all.

To challenge this LCD he must file an acceptable complaint, which includes (among
other items) a treating physician written statement, a statement explaining what service is
needed and why the beneficiary thinks the provisions of the LCD are not valid, and
clinical or scientific evidence for the challenged LCD. 42 C.F.R. § 426.400(c).
Petitioner’s amended complaint does not include a treating physician written statement,

3

although he includes medical records from his hospital stay. While medical records can
fulfill the requirements for a treating physician written statement, they must indicate that
the aggrieved party needed the services in question. These medical records are silent on
that issue.

Further, the Beneficiary has not explained why the provisions of the LCD are
unreasonable, nor has he provided clinical or scientific evidence to support such a claim.
This may well be because he does not mean to challenge the LCD’s reasonable
requirement that ambulance services be necessary; instead he seems to argue that he fell
within the LCD’s definition — he needed the service because his condition at the time did
not permit any other form of transit. But I have no authority to determine whether he
personally qualified for the service. That is for another judge to decide in a different
forum. 42 C.F.R. §§ 426.325(b)(11), 426.405(d)(7); see also In the Case of: Appeal of
CMS LCD Complaint: Pneumatic Compression Devices, DAB No. 2082 (2007) (“the
LCD challenge process does not replace the claims appeal process in which a beneficiary
may contest an individual claims denial directly”). I may only determine whether the
LCD itself is reasonable. 42 C.F.R. §§ 426.325(a), 426.405(c).

Conclusion

Because the Beneficiary’s complaint is unacceptable, I dismiss it.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

